Citation Nr: 0837294	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-27 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disorders 
(TDIU).  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Veteran, veteran's associate



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from September 1976 to January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The case has been before the Board previously, 
and was remanded in August 2007 for further evidentiary 
development.  All required actions have been taken and the 
case is ready for appellate review.  

The veteran appeared at a Videoconference Hearing before the 
undersigned in June 2007, a transcript is associated with the 
claims folder.  


FINDING OF FACT

1.  There is no competent evidence of an acquired psychiatric 
disorder during service or for many years thereafter; the 
veteran's personality disorder is not a disability for VA 
compensation purposes; the preponderance of the evidence is 
against a nexus between a current acquired psychiatric 
disorder (other than PTSD), to include depression, and 
service.

2.  The evidence is conflicting as to whether the veteran 
meets the diagnostic criteria for PTSD and the most recent 
psychiatric examination specifically ruled out such a 
diagnosis; the veteran did not have combat duty and her claim 
of an in-service sexual assault is not credible; the 
overwhelming preponderance of the evidence is against a nexus 
between a diagnosis of PTSD and a claimed in-service 
stressor.  
3.  The veteran does not have any service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder, 
to include claimed PTSD, is not warranted.  38 U.S.C.A. §§ 
1131, 5103, 5103A; 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 4.9 (2007).

2.  Entitlement to a TDIU is not warranted as a matter of 
law.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the claimant is expected to provide.  While not required, in 
this case the veteran was asked to provide any evidence in 
her possession that pertains to the claims.  See 
38 C.F.R. § 3.159.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

With respect to the appellant's claim of entitlement to a 
TDIU, as service connection is not in effect for any 
disability, there is no legal entitlement to the claimed 
benefit as a matter of law.  The notice provisions and duty 
to assist provisions are not applicable to a claim, where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004.  
There is no reasonable possibility that any further 
assistance would aid the veteran in substantiating her claim 
for a TDIU.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Accordingly, it is not prejudicial for the Board to 
decide the issue of entitlement to a TDIU under the 
provisions of 38 C.F.R. § 4.16 without further development.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to the other issue on appeal, entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, the Board finds that VA has made all reasonable 
efforts to assist the veteran in the development of her 
claim, and has notified her of the information and evidence 
necessary to substantiate the claim, to specifically include 
the government's duties to assist her with respect to her 
allegation of an in-service sexual assault.  See, e.g., 
Patton v. West, 12 Vet. App. 272, 281 (1999).  In a July 2005 
pre-adjudicative letter, the veteran was notified of the 
information and evidence needed to substantiate and complete 
her claim for service connection, followed by re-adjudication 
of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  The veteran was specifically informed as to what 
evidence she was to provide and to what evidence VA would 
attempt to obtain on her behalf.  While no longer required, 
she was also notified of the need to give VA any evidence 
pertaining to her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Subsequent VCAA letters, dispatched after the 
RO's adjudication and Board's remand, reiterated what was 
necessary to substantiate the claims.  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  With respect to the Dingess 
requirements, the veteran was notified of the evidence 
necessary to establish an increase in disability rating and 
the effective date of award should her claim be granted; 
however, such notice was after the RO's initial denial.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim).  The Board is cognizant of Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that 
once an error is identified by the Veterans Court (U.S. Court 
of Appeals for Veterans Claims or Court), the burden shifts 
to VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the U.S. Court of Appeals for 
Veterans Claims' holding that an appellant before the Court 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide any pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
See also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for service connection for a psychiatric 
disorder, to include PTSD.  Thus, any question as to timing 
of notification for the rating or effective date to be 
assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Under this circumstance, any prejudice raised by the 
failure to provide notice of the Dingess requirements is 
rebutted.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  While the veteran does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

The veteran was afforded a VA psychiatric examination in June 
2008 for the purpose of determining the nature and etiology 
or approximate onset date for any psychiatric disability, to 
include PTSD, which might be present.  The examination ruled 
out a current diagnosis of PTSD and resulted in diagnoses of 
a personality disorder and depression.  As discussed in more 
detail below, a personality disorder is not a disability for 
VA compensation purposes.  38 C.F.R. §§ 3.303(c); 4.9.  As to 
the diagnosis of depression, the examination report includes 
a nexus opinion and it is apparent that it was based upon a 
thorough evaluation.  When considered with the other relevant 
evidence in the claims file, the Board finds that the record 
is adequate to resolve this issue.  There is no further duty 
to provide an examination or medical opinion.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(4); McLendon, supra.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1131, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

Service connection for PTSD requires a verified stressor 
unless the veteran engaged in combat.  See 38 C.F.R. § 
3.304(f).  As the record does not contain objective evidence 
(such as evidence that the veteran was awarded a Purple Heart 
or a Combat Infantry Badge) that the veteran engaged in 
combat and it is no contended otherwise, the alleged in-
service stressor (a sexual assault) must be corroborated.

A PTSD claim based upon personal assault involves different 
considerations.  See 38 C.F.R. § 3.304(f)(3).  In Patton v. 
West, 12 Vet. App. 272, 280 (1999) (quoting Cohen v. Brown, 
10 Vet. App. 128, 145 (1997), the Court recognized that it 
had at one point held "an opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor[.]"  The latter statement, however, had been made in 
the "context of discussing PTSD diagnoses other than those 
arising from personal assault."  Id.  As to personal-assault 
cases, the Court noted that VA had provided for special 
evidentiary development procedures, "including interpretation 
of behavior changes by a clinician and interpretation in 
relation to a medical diagnosis." Id.

The Board specifically notes that if a PTSD claim is based on 
a claimed in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually-transmitted diseases; and roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources. Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  See M21- 
1MR, Part IV, Subpart ii, Chapter 1, Section D, Subsection 17 
(Dec. 13, 2005).

Legal Criteria - TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration. 38 C.F.R. § 4.16(b).

Analysis-Service Connection for an Acquired Psychiatric 
Disorder, to include PTSD

The veteran contends that she developed PTSD as a result of 
an alleged in-service rape occurring while she was an airman 
in Basic Military Training.  She states that the event 
continues to cause her haunting memories, and that she is 
constantly troubled by these recollections.  

Upon review of the record, the Board notes that the veteran 
was discharged from the Air Force due to psychological 
problems, which were assessed as a personality disorder 
following an evaluation just prior to her separation from 
service.  Specifically, it was noted that the veteran had 
made allegations of being the victim of a rape while on 
active duty.  However, the service records show that the 
alleged event was investigated and found to be false.  It was 
determined upon psychological evaluation that the veteran was 
immature, insecure, confused, and extremely dramatic in her 
behavior, and a hysterical personality disorder was 
diagnosed.  Congenital or developmental defects such as 
personality disorders are not diseases or injuries for the 
purposes of service connection.  38 C.F.R. § 3.303(c), 4.9; 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Upon 
the initial review of this case, however, the Board, in 
noting that there were some troubling aspects of the in-
service diagnosis (notably the characterization of the 
veteran's behavior as "provocative") remanded this issue 
for the purpose of scheduling the veteran for a comprehensive 
psychiatric evaluation to determine the nature and 
approximate onset date or etiology of any currently present 
psychiatric disorder.  Prior to this examination, the Board 
notes that there were diagnoses entered for major depression 
and PTSD; however, the June 2004 private report which 
assessed PTSD attributed it to childhood stressors.  

Pursuant to the Board's remand, the veteran was afforded a VA 
psychiatric examination in June 2008.  The report of that 
evaluation includes a detailed summation of the evidence in 
the claims file.  A diagnosis of PTSD was not entered at this 
time; rather, the examiner determined that the veteran's 
symptoms were in line with diagnoses of borderline 
personality disorder and major depression.  The examiner went 
on to state that the veteran "does not have PTSD caused by 
or the result of any experience, including the currently 
alleged rape in 1976 that occurred while she was in the 
military."  In the examination report, it was noted that a 
review of the file indicated to the examiner that the alleged 
rape had been investigated at the time, and that the veteran 
admitted to initiating sexual contact with her accuser.  It 
was further noted that the veteran's responses to symptom 
questions did not indicate a diagnosis of PTSD at the time of 
the examination.  While depression was diagnosed, it was felt 
that there was no relationship between this disorder and 
military service.  

The most recent psychiatric assessment of the veteran, which 
was thorough in nature and performed in conjunction with a 
review of the claims file, ruled out a diagnosis of PTSD.  
Moreover, the one diagnosis of PTSD that is on file does not 
attribute the disorder to military stressors.  Thus, even if 
the Board is to concede a diagnosis of PTSD, it is not 
apparent that the onset of the disorder was due to exposure 
to stressful events during military service.  The veteran did 
not serve in combat, and has not alleged as such, meaning 
that any claimed in-service stressors must be verified.  See 
38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  Her allegations of 
sexual assault were investigated during service, and were 
found to be unsubstantiated.  The fact that an investigation 
was conducted by the Air Force Office of Special 
Investigations (OSI), and that a psychological examination at 
service separation found the rape allegations to be false are 
highly probative against the veteran's claim.   

The veteran can attest to factual matters of which she had 
first-hand knowledge.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, for the foregoing reasons, 
the preponderance of the evidence is against a finding of an 
in-service sexual assault.  Also, as a lay person, the 
veteran has not been shown to be capable of making medical 
conclusions, thus, her statement regarding a diagnosis of 
PTSD and a nexus between this diagnosis and an alleged in-
service event is not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  In the Board's judgment, PTSD, 
which was not diagnosed upon the most recent examination, and 
when previously diagnosed has been attributable to pre-
service stressors, is not the type of disability that can be 
diagnosed by a layman.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  Thus, while the veteran is competent 
to report what comes to her through her senses, she does not 
have medical expertise to provide an etiology or diagnosis 
for such a condition.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Furthermore, her allegations of an in-service 
assault are not deemed credible, as the evidentiary record 
shows that she was not the victim of sexual assault in 
service.  The Board notes that the determination as to 
whether the requirements of service connection are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Given the above findings, it is questionable as to whether 
the veteran has PTSD, and even assuming that she does, there 
is no indication that such a diagnosis is related to a 
verified in-service stressor.  As this is the case, the 
elements of a claim for service connection have not been met 
and the claim must be denied. 

There is no competent evidence of an acquired psychiatric 
disorder during service or for many years thereafter.  As 
noted above, the veteran's personality disorder is not a 
disability for VA compensation purposes.  The only diagnosis 
of a current acquired psychiatric disorder is depression but 
such is not apparent in the record until many years post-
service and the only competent opinion that addressed the 
question of a link to service weighs against such a causal 
relationship.  See report of June 2008 VA psychiatric 
examination.  Accordingly, the Board finds that the 
preponderance of the evidence is against a nexus between a 
current acquired psychiatric disorder, to include depression, 
and service.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim. 38 U.S.C.A. § 
5107(b); See also, e.g., Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir.); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Analysis-TDIU

The record does not reflect that the veteran is in receipt of 
service connection for any disability.  As service connected 
is not currently in effect for any disease or disability, the 
legal criteria for entitlement to a TDIU cannot be met.  
Thus, as a matter of law, the Board must deny the veteran's 
claim for entitlement to a TDIU, as there are no legal 
grounds for schedular entitlement or for referral to the 
Director of VA's Compensation and Pension Service for 
extraschedular entitlement.  See 38 C.F.R. §§ 3.340, 4.16.  




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and post-traumatic stress 
disorder, is denied.  

Entitlement to a total disability evaluation based on 
individual unemployability is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


